Dawson, J.
(concurring): I am in accord with all the foregoing, but I hold that no facts constituting actionable negligence on the part of the defendant were pleaded — not for any mere want of skill on the pleader’s part, but simply because, read in the light of the federal act and the federal decisions on assumption of risk as well as our own decisions on the same subject, the facts requisite to constitute a case of negligence and defendant’s liability therefor did not exist.
Johnston, C. J., and HopKins, J., dissent.